Case 1:21-cr-00028-APM Document 355 Filed 08/20/21 Page 1 of 2

UNITED STATES DISTRICT COURT
THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA )
)

V. ) No.: Cr. 21-CR-28-APM
)
)

DAVID MOERSCHEL
MOTION TO ADOPT MOTIONS OF CO-DEFENDANTS
COME NOW DEFENDANT DAVID MOERSCHELL, by and through his counsel of

record, who respectfully requests this Honorable Court to allow him to join the motions of the

Following Co-Defendants:

DEFENDANT Doc. Motion

Thomas E, Caldwell 240 Motion to Dismiss Counts 1, 2 and 4 of the Indictment
Thomas E. Caldwell 270 Motion to Transfer Venue

Donavan Crowl 288 Motion to Dismiss Counts 1, and 2 of the Indictment

To the extent that the motions are fact-specific to one defendant, the legal analysis
applies equally to all defendants if granted. Further, it is in the interest of judicial economy to

grant this Motion.
Case 1:21-cr-00028-APM Document 355 Filed 08/20/21 Page 2 of 2

CERTIFICATE OF SERVICE
I HEREBY CERTIFY that on August 20, 2021, a true and correct copy of the foregoing
was furnished by using the CM/ECF system with the Clerk of the Court, which will send notice
of the electronic filing to all interested parties, including the Office of the United States
Attorney.

Respectfully submitted,

Brown, Suarez, Rios & Weinberg, P.A.
Attorney for Defendant

265 E Marion Ave., Ste 114

Punta Gorda, FL 33950

Telephone: (941) 575-8000
Facsimile: (941) 575-8888

E-mail: Scott@bsrlegal.com

By__/s/ Scott Weinberg
Scott Weinberg
Fla. Bar No. 71109
